Citation Nr: 1221349	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to January 20, 2003, for the assignment of compensable disability evaluations for cold injury residuals of the right and left lower extremities.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from October 1953 to September 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California.  

In February 2008, the Board issued a decision denying an effective date prior to January 20, 2003, for the assignment of separate 20 percent disability evaluations for cold injury residuals of the right and left lower extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in April 2009, the Court granted the parties' Joint Motion to vacate and remand the February 2008 decision.  

Subsequent to the April 2009 Joint Motion, the Board issued a decision in September 2009, again denying the Veteran's claim for an earlier effective date.  The Veteran appealed this decision to the Court as well, and in July 2011, the Court granted a Joint Motion to remand the Board's September 2009 decision back to the Board for further development. 

The record contains contradictory statements regarding whether the Veteran desired to testify at a hearing regarding this claim.  In April 2012, VA received notification from the Veteran and his attorney clarifying that he did not wish to appear for a hearing.  

In a letter dated December 2011, the Veteran's representative raised the issues of entitlement to service connection for coronary artery disease, a transient ischemic accident, diabetes associated with peripheral neuropathy, and compromised blood flow to the right lower extremity.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

In April 2010, VA received a motion from the Veteran requesting that the February 2008 decision be revised on the basis of clear and unmistakable error (CUE).  However, in April 2009, the Court vacated the Board's February 2008 decision.  A claim of CUE in this decision is, therefore, moot.  See generally 38 C.F.R. §§ 20.1400-11 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date prior to January 20, 2003 for the assignment of compensable disability evaluations for cold injury residuals of the right and left lower extremities.  Specifically, the Veteran has argued that he is entitled to a compensable disability evaluation either as of 1955 (the year of his separation from active duty) or as of 1978 (the year in which it has been conceded that the Veteran submitted a claim for an increased disability evaluation).  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For historical purposes, the Veteran was originally granted service connection for frozen feet in a January 1956 rating decision.  A noncompensable disability evaluation was assigned, effective as of September 3, 1955.  In February 1978, VA received a claim from the Veteran seeking a re-evaluation of his service-connected frost-bite residuals of the feet, bilaterally.  The record does not reflect that any action was taken in response to this claim, and in its September 2009 decision, the Board conceded that this was in fact a valid claim.  

No further evidence was submitted until October 2003, when VA received a claim from the Veteran seeking a compensable disability evaluation for his service-connected cold injury residuals.  In an April 2004 decision, the RO increased the Veteran's disability evaluation to 20 percent for each foot under Diagnostic Code 7122, effective as of January 20, 2004.  VA received a notice of disagreement to this decision in July 2004, when the Veteran asserted that he was entitled to a compensable disability evaluation dating back to his separation from active duty.  The effective date of January 20, 2004 was confirmed in a September 2004 statement of the case, which the Veteran appealed to the Board in October 2004.  In January 2005, the RO assigned an earlier effective date of January 20, 2003, for the establishment of 20 percent disability evaluations.  The Veteran has continued to express disagreement with the assigned effective date.  

The record reflects that the Veteran submitted a consent to release information to VA for the California Medical Facility in October 2003.  VA has not made an attempt to obtain these records.  While the Veteran has submitted a number of records from this facility, he has indicated that he was unable to submit all relevant medical records.  The Veteran has asserted that these records reflect that he complained of pain prior to 2003, which would entitle him to, at a minimum, a 10 percent disability evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7122, as it has existed since January 12, 1998.  Therefore, VA must attempt to obtain medical records from the California Medical Facility and incorporate them into the claims file.  A new consent to release information form should be provided to the Veteran so that his reported records may be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain a new consent to release information form from the Veteran for the California Medical Facility.  VA should then attempt to obtain all relevant records from this facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, the RO/AMC should readjudicate the Veteran's claim, considering all of the evidence of record.  The RO/AMC should also consider whether statements made by the Veteran during medical treatment, including medical records from the California Medical Facility and the facility at which he is presently incarcerated, demonstrate entitlement to a compensable disability evaluation prior to January 20, 2003.  Upon readjudication, the RO/AMC should consider the versions of 38 C.F.R. § 4.104, Diagnostic Code 7122 as they existed prior to and since January 12, 1998.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



